DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  line 7, insert “a” between “having proximal”, line 8 delete “in” between “within in the”, line 12 change “enters” to “enter”, line 16 change “penetrates” to “penetrate”..  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  line 21 “collusion” should be “collision”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 4-6 “…a rotatable inner tube having…and at a proximal end of the catheter head, the inner tube including…”.  This is indefinite because a feature of the inner tube (arcuate opening) is claimed in relation to a proximal end of a catheter head.  The proximal end of a catheter head is previously recited in lines 2-3.  For purposes of examination, a proximal end of the catheter head in lines 4-6 is interpreted to be the same one recited in lines 2-3.  Additionally, the claim is indefinite because it locates the position of  the arcuate opening in lines 4-6 at a proximal end of the catheter head, and in lines 7-9 at the distal end of the catheter head.  For purposes of examination, the arcuate opening is interpreted to be positioned at the front end of the inner tube, and can be positioned relative to the catheter head such that with rotation it can be made to engage or disengage with the opening of the catheter head.  Claims 2-18 are rejected because they depend from claim 1.
Claim 9 recites in lines 2-3 that “…the arcuate opening includes a distal end having an inclined second oblique shoulder…”.  It is not clear how an arcuate opening distal end has a second oblique shoulder.  For purposes of examination, this is interpreted to be that the front end of the rotatable inner tube has an inclined second oblique shoulder opposing the arcuate opening.  
Claim 11 lines 1-2 recites “…wherein upon collision between the rotatable inner tube and the second oblique shoulder…” which is indefinite because the second oblique shoulder is part of the rotatable inner tube.  For purposes of examination, this is interpreted as wherein upon collision between the second oblique shoulder of the rotatable inner tube…the guidewire.  
Claim 14 is rejected as being indefinite because it is not clear what the resulting structure of the bending will be.  For purposes of examination, this process step is interpreted to result in the structure of claim 12.  Claim 26 is similarly rejected.
Claim 19 lines 7-9 recites “a rotatable inner tube…positioned…at a proximal end of the catheter head..”.  A proximal end of the catheter head is previously recited in line 3.  For purposes of examination, a proximal end of the catheter head is interpreted to be the same one recited in line 3.  Claims 20-37 are rejected because they depend from claim 19.
Claim 27 recites in line 3 “…maximum width of the wings is not more than 2.4 mm through extension”.   It is not clear what is meant by “through extension”.  For purposes of examination, this phrase is interpreted to not further limit the claim.  
Claim 38 line 16 recites “…so as to withdraw the first guidewire…”.  This is indefinite because a method step to withdraw the first guidewire is not explicitly recited.  For purposes of examination, withdrawal of the first guidewire is interpreted as a step of the method.  Claims 39-41 are rejected because they depend from claim 39.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (Anderson), US 2013/0317528 A1.
Regarding claim 1, Anderson discloses a catheter system (re-entry catheter, P0053-0055 and shown in Figs. 4A-B, wherein the deflection of the penetration member is depicted in Figs. 9A-B), comprising: a catheter head (distal nose 110, P0053) having a lumen (lumen, see annotated Fig. 4A below), a proximal end and a distal end (proximal end and distal end, see annotated Fig. 4A below), and an opening (opening 402, P0053) positioned at a bottom of the distal end (Fig. 4A); and a rotatable inner tube (penetration member 108, P0053) having a lumen (lumen, interior of penetration member 108) positioned in the lumen and at a proximal end of the catheter head (see annotated Fig. 4A below), the inner tube including a front end (distal tip 406, P0053) having an arcuate opening (port 405, P0053 as shown in Fig. 4A); wherein, the rotatable inner tube can be rotated so that the arcuate opening thereon can be made to engage or disengage with the opening at the bottom of the distal end of the catheter head (Fig. 9B shows the distal tip being advanced distally and making contact with ramp 902 that forces the distal tip away from the longitudinal axis of the distal nose which thereby rotates the penetration member and disengages it with the opening).

    PNG
    media_image1.png
    721
    902
    media_image1.png
    Greyscale


Regarding claim 15, Anderson discloses the catheter system as claimed in Claim 1, wherein the rotatable inner tube is rotatable 360º within the lumen of the catheter head (the distal portion may be rotated 360º while positioned within the lumen of the distal nose by rotating the entire device).  
Regarding claim 16, Anderson discloses the catheter system as claimed in Claim 1, further comprising: a support tube (catheter shaft 102, P0047), connected to the proximal end of the catheter head.  
Regarding claim 18, Anderson discloses the catheter system as claimed in Claim 1, further comprising: a tip (tip, see annotated Fig. 4A above), connected to the distal end of the catheter head.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Regarding claim 8, Anderson discloses the catheter system as claimed in Claim 1.
Anderson is silent with regard to wherein a section of the arcuate opening is at an angle of inclination of about 2 to about 8 degrees along an axial direction of the rotatable inner tube.  However, Applicant has not disclosed that this limitation is critical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the angle of inclination of about 2 to about 8 degrees along an axial direction of the rotatable inner tube, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Anderson discloses a catheter system as claimed in Claim 1.
Anderson does not teach the embodiment of Figs. 4A-B further comprising: two streamlined wings arranged on opposite sides of the catheter head.  
However, Anderson teaches another embodiment further comprising: two streamlined wings (wings 122A-B, P0048) arranged on opposite sides of the catheter head (Figs. 3A-B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the distal nose 110 of the embodiment of Figs. 4A-B to further comprise wings for the purpose of maintaining the orientation of the distal nose 110 during use, as taught by Anderson P0040.
Regarding claim 13, Anderson teaches the catheter system as claimed in Claim 12, wherein the wings are symmetrically disposed on the two sides of the catheter head (Figs. 3A-B), and the wings become wider and narrower gradually from front to back (see annotated Fig. 3B below).  

    PNG
    media_image2.png
    697
    865
    media_image2.png
    Greyscale

Regarding claim 14, Anderson teaches the catheter system as claimed in Claim 12, wherein each of the wings is shaped by bending an arc at an angle of about 75 degrees to the sides of the catheter head (this is being interpreted as a product by process claim limitation, and to the best of Examiner’s understanding this limitation does not further define or limit the shape of the wing, but instead speaks to the process of shaping the wing.  Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, MPEP 2113(I.)).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Shimogami et al. (Shimogami), US 2010/0094258 A1.
Regarding claim 17, Anderson discloses the catheter system as claimed in Claim 15.
Anderson is silent regarding the support tube comprising a three-layer structure including an inner layer, an intermediate layer and an outer layer, wherein the inner layer is formed as a mesh structure and the intermediately layer is formed as a spiral structure.  
However, Shimogami teaches a catheter comprising a three-layer structure including an inner layer (inner layer includes braid 30, P0038), an intermediate layer (coil 24, P0040) and an outer layer (outer resin layer 28, P0034), wherein the inner layer is formed as a mesh structure (braid 30) and the intermediately layer is formed as a spiral structure (coil 24).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the support tube of Anderson as taught by Shimogami for the purpose of improving connection integrity between the catheter shaft and distal nose with braiding, and to provide resistance to kinking with coil reinforcement.  
Allowable Subject Matter
Claims 19-41 are allowed, subject to the §112(b) rejections above.
Claims 2-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as addressing the §112(b) rejections above.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed catheter system and method. 
The closest prior art is Anderson et al. (Anderson), US 2013/0317528 A1.
Regarding claim 2, Anderson fails to teach among all the limitations or render obvious a catheter system as claimed, which includes wherein the rotatable inner tube can be rotated so that, depending on the engagement or disengagement between the arcuate opening of the inner tube and the opening of the catheter head, the guidewire penetrates downwards out of the opening along a guide path of the rotatable inner tube, or goes upwards into the lumen of the distal end of the catheter head along the guide path of the rotatable inner tube, respectively, depending on the engagement or disengagement, in combination with the total structure and function of the catheter system as claimed.  
Regarding claim 19, Anderson fails to teach among all the limitations or render obvious a catheter system as claimed, which includes rotating the inner tube relative to the opening so that the guide path of the inner tube directs the guidewire either into the lumen of the distal end of the catheter head or out of the opening, in combination with the total structure and function of the catheter system as claimed.  
Regarding claim 38, Anderson fails to teach among all the limitations or render obvious a method as claimed, which includes rotating the inner tube to a position at which the arcuate opening faces downwards, inserting a second guidewire into the inner tube and pushing the second guidewire to the catheter head, such that the second guidewire penetrates downwards after collision with the first oblique shoulder, thereby re-entering the true lumen, in combination with the total structure and function of the method as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783